Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 1-15 are presented for examination.
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/18/19 and 10/10/19 were considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 13-15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  A system claim is depended on a method claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-6, 9, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedrich et al. (Friedrich) US publication 2008/0100570.
As per claim 1, Friedrich teaches a method for monitoring a manufacturing process [figures 1, 2], including the steps of: 
detecting a workpiece with a sensor unit of a portable device [4, figure1; para 13], transmitting the information detected by the sensor unit to a database and creating a workpiece-specific data set, detecting the workpiece before, during and/or after carrying out a machining step or a handling step on the workpiece by the sensor unit of the portable device; and updating the data set stored in the database before, during and/or after carrying out a machining step or handling step on the workpiece [figures 2, 3; para 14-18, 22, 24].
Friedrich discloses:
data goggles 4, and the mobile radio transmission device 6, a worker can move freely in the installation A1-An for maintenance and servicing purposes.  If, by way of example, maintenance or repair of a particular subcomponent in the installations A1-An is necessary, the camera 2 on the data goggles 4 is used, possibly controlled by voice commands recorded by the microphone 11, to set up appropriate access to the relevant documentation data 1a, 1b.  The radio interface 15 is used to set up a data link to the installation A1-An or to an appropriate radio transmission module, and to transmit the data to the AR system 10.  In the AR system, the data obtained from the user are evaluated in relation to the situation, and information data 1a, 1b are accessed automatically or under interactive control by the user.  The relevant documentation data 1a, 1b ascertained are transmitted to the radio transmission device 6 via the data links 14, 15, and, on the basis of the operating situation recorded.  An analysis is thus performed which is the basis of the selection of data from the available static information.  This results in situation-related, object-oriented or component-oriented selection of relevant knowledge from the most up-to-date data sources 1a, 1b.  The information is displayed using the respective visualization component such as a hand-held PC or data goggles.  The user is thus provided in situ with only the information needed.  This information is always at the most up-to-date level and accordingly, the service technician is not overloaded with unnecessary or out-of-date information. 
 
[0014] FIG. 2 shows another application example of a system for documentation processing for servicing and maintenance.  The system comprises an augmented-reality system 10 which contains an information module 1b for storing information data, an AR base system 8 and an AR application module 9.  The AR system 10 can be coupled to the Internet 5 by means of link lines 13, 18.  From the Internet, an illustrative data link 12 can be used to connect to a remote PC 16 with a remote expert 22.  The individual modules of the AR system 10 are coupled together by means of connections 19, 20, 21.  The communication between a user 7 and the AR system takes place via interfaces 8, 23.  The AR system can be coupled to a transceiver apparatus which permits two-way data communication between the AR system 10 and the user 7, using data goggles 4, either directly via the interface 8, or via an interface 23 using a radio transceiver device 17, located in the area of the user 7.  The connection 23 can be produced using a separate data link or using the electricity mains in the form of a "power-line" modem.  Besides a display apparatus in the area of the goggle lenses, the data goggles 4 contain an image-sensing apparatus 2 in the form of a camera, as well as a microphone 11.  The user 7 can move throughout the installations A1-An using the data goggles 4 and can carry out servicing or maintenance work. 
 
[0015] The data goggles 4 and the corresponding radio transceiver apparatuses, for example the radio transceiver apparatus 17 worn by a worker, have a prophylactic functionality in that the respective operating situation is recorded, for example by the camera 2, or by localization by the staff 7.  On the basis of the recorded operating situation, the AR system selects data for the installation A1-a concrete operating situation is first recorded automatically and this operating situation is then analyzed, with the currently relevant aspects being automatically ascertained from the most up-to-date, available static information in combination with the presently recorded dynamic data.  Accordingly, assembly instructions, for example, are correlated to current process data.  This provides the work staff 7 with a situation-related display of the relevant information, by means of an overlayed visualization of the appropriate data such that the real operating situation is extended by the ascertained information in the field of view of the staff.  This quickly equips the staff 7 to take action, and hence safeguards necessary machine execution times.  The maintenance technician 7 can also obtain support in situ from the remote expert 22 and the knowledge 16 available at the location of the remote expert 22. 

[0016] FIG. 3 shows an application example of situation-related access to documentation data.  FIG. 3 shows a first screen area B1 showing an installation component.  The right-hand screen area B2 shows a user 7 looking at an individual installation component, for example.  The user 7 is equipped with data goggles 4 containing a camera 2.  The data goggles 4 additionally hold a microphone 11 and a loudspeaker 16.  The left-hand screen area B1 shows a view of pipelines which can be observed using the data goggles shown in the image window B2.  In the left-hand screen area B1, two points P1, P2 are marked which represent two image details observed using the data goggles 4.  After observation of the first point P1 (the pipeline arranged in the area of the point P1), additional information is visualized in the data goggles 4 for the user 7.  This additional information I11 comprises documentation data for the first point P1 which contain work instructions for this pipeline, and for the point P2 contain the installation instruction to be carried out in a second step.  In this case, the installation instruction results in the user 7 being informed of the torque and the direction of rotation of the screw connection at the point P2 by means of visualization of the supplementary data I12.  The user 7 thus very quickly obtains a situation-related instruction for the object being observed.  If an intelligent tool is used which is capable of recording the torque currently being used, it is also possible for the user to be instructed to increase or decrease the torque appropriately on the basis of the current torque. 
 
 [0018] Augmented reality, "AR" is a novel type of man-machine interaction with great potential for supporting industrial work processes.  With this technology, the observer's field of view is enriched with computer-generated virtual objects, which means that product or process information can be used intuitively.  Besides the very simple interaction, the use of portable computers opens up AR application fields with high mobility requirements, for example if process, measurement or simulation data are linked to the real object. 
 
] In flexible production, it is possible, inter alia, to considerably facilitate the process of setting up machinery for qualified skilled workers by displaying, e.g. via mobile AR components, mixed-virtual clamping situations directly in the field of view.  Fabrication planning and fabrication control appropriate to the skilled worker in the workshop is facilitated if information regarding the respective order status is perceived directly in situ in connection with the corresponding products.  This also applies to assembly, with the option of presenting the individual work steps to the assembler in a mixed-virtual manner in the actual training phase.  In this connection, it is possible, e.g. by comparing real assembly procedures with results of simulations, to achieve comprehensive optimizations which both improve the quality of work scheduling and simplify and accelerate the assembly process in the critical start-up phase.

[0024] The special feature of man-machine interaction in augmented reality is the very simple and intuitive communication with the computer, supplemented, for example, by multimode interaction techniques such as voice processing or gesture recognition.  The use of portable computer units additionally enables entirely novel mobile utilization scenarios, with the option of requesting the specific data at any time via a wireless network.  Novel visualization techniques permit direct annotation, e.g. of measured data or simulation data, to the real object or into the real environment.  In conjunction with distributed applications, a number of users are able to operate in a real environment with the aid of a shared database (shared augmented environments) or to cooperate in different environments with AR support.

As per claim 2, Friedrich teaches of that the portable device is data goggles, a 
tablet computer, a mobile telephone, data glove or a smartwatch [figure 1; para 12, 13, 24]. 
 As per claim 3, Friedrich teaches that the portable device displays to the user
instructions for action, warnings, a confirmation of an activity and/or a control panel for activating, operating and/or monitoring a machining device, in particular in an augmented reality [para 14-16]. 
 As per claim 4, Friedrich teaches that the workpiece is detected in a contactless 
manner, in particular by means of the sensor unit designed as a camera, more preferably a 3D camera [figure 2; para 13, 14, 16, 18]. 
 As per claim 5, Friedrich inherently teaches that the detection of the workpiece is 

 As per claim 6, Friedrich teaches that the portable device has a data 
transmission module for wireless data transmission, which is in particular integrated into a local network [figures 1, 2; para 12-14]. 
As per claim 9, Friedrich teaches that the portable device comprises an audio 
system with a voice control function [para 12-16, 24]. 
 As per claim 10, Friedrich teaches that the data glove can interact with the 
portable device, in particular for gesture control [para 24]. 
As to claims 13-15, basically are the corresponding elements that are carried out 
the method of operating step in claims 1 and 9-10. Accordingly, claims 13-15 are rejected for the same reason as set forth in claims 1 and 9-10.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable Friedrich et al. (Friedrich) US publication 2008/0100570 in view of Klumpp et al. (Klumpp), WO20151400431.
As per claim 7, Friedrich fails to teach the portable device comprises a position 
sensor, wherein the position is determined at the time of detecting the workpiece. 
Klumpp teaches the portable device comprises a position sensor, wherein 
the position is determined at the time of detecting the workpiece [English translation  para 5, 6, 16, 18; claim 1]. 
 It would have been obvious to one of ordinary skill in the art at time the invention to combine the teachings of Friedrich and Klumpp because they teach of a monitoring system, the specify teachings of Klumpp stated above would have further enhanced the performance and functionality of Friedrich system by implementing with a work process to obtain predictable results.
As per claim 8, Klumpp teaches the portable device comprises one or more 
acceleration sensors [para 18, 51, 52]. 
 
2.
As per claim 11, Friedrich fails to teaches the workpiece is a panel-shaped 
workpiece or a workpiece having free-form surfaces, in particular a solid wood panel, a chipboard, an MDF panel, an HDF panel, or a panel made of composite materials. 
Hartmann teaches the workpiece is a panel-shaped workpiece or a workpiece 
having free-form surfaces, in particular a solid wood panel, a chipboard, an MDF panel, an HDF panel, or a panel made of composite materials [figures 1, 3a-3c; para 13-15, 33, 46-52, 55-59, 66-72] . 
 It would have been obvious to one of ordinary skill in the art at time the invention to combine the teachings of Friedrich and Hartmann because they teach of a machine system, the specify teachings of Hartmann stated above would have further enhanced the functionality of Friedrich system by implementing with a work process to obtain predictable results.
As per claim 12, Hartmann teaches that the machining step or handling step on 
the workpiece is selected from: cutting the workpiece to size, machining the edges, grinding, laminating, painting, drilling a hole, applying a coating material, in particular an edge material, printing the workpiece, attaching a fitting, transporting, stacking, packaging or assembling components [figure 7; para 43, 46, 47, 133, 46-52, 55-59, 66-72].
			

Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Schoop et al., US patent no. 6671569, teaches a method for monitoring a workpiece during a production process [figure 5; col. 2, lines 15-22, col. 6, lines 33-56].

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 11, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Klumpp is cited by applicant.
        2 Hartmann is cited by applicant.